

Exhibit 10.10
 
ROYALTY AGREEMENT
 
THIS AGREEMENT made as of the 2nd day of March, 2007.
 
BETWEEN:
 
1304146 ALBERTA LTD. a body corporate, having an office in the City of Calgary,
in the Province of Alberta (the "Owner")
 
- and -
 
PEACE OIL CORP., a body corporate, having an office in the City of Calgary, in
the Province of Alberta (the "Grantor")
 
WHEREAS pursuant to the terms of a stock purchase agreement dated November 30,
2006, as amended (the "Stock Purchase Agreement"), the shareholders of the Owner
agreed to sell all of the issued and outstanding shares of the Grantor to Cold
Flow Energy ULC ("Cold Flow");
 
WHEREAS the shareholders of the Owner and Cold Flow have agreed to amend the
terms of the Stock Purchase Agreement (the "Amendments") so as to permit the
closing of the Stock Purchase Agreement;
 
AND WHEREAS as part of the Amendments the Grantor hereby reserves unto the Owner
the Overriding Royalty, as security for payment of the Purchase Price (as
defined in the Stock Purchase Agreement), subject to the terms and conditions
contained herein;
 
NOW THEREFORE the parties enter into this Agreement in consideration of mutual
covenants and other good and valuable consideration, which the parties
acknowledge.
 
1.
DEFINITIONS

 
In this Agreement including the recitals and this clause, unless the context
otherwise requires, the following terms shall have the meanings hereinafter
assigned thereto, namely:
 

 
(a)
"Affiliate" means, with respect to the relationship between corporations, that
one of them is controlled by the other or both of them are controlled by the
same person, corporation or body politic; and for this purpose a corporation
shall be deemed controlled by those persons, corporations or bodies politic who
own or effectively control, other than by way of security only, sufficient
voting shares of the corporation (whether directly through the ownership of
shares of the corporation or indirectly through the ownership of shares of
another corporation which owns shares of the corporation) to elect the majority
of its board of directors;

 

 
(b)
"Assignment Procedure" means the 1993 CAPL Assignment Procedure attached as
Schedule "B";

 

 
(c)
"Condensate" means a mixture mainly of pentanes and heavier hydrocarbons
(whether or not contaminated with sulphur compounds) that is recovered or
recoverable at a well from an underground reservoir and that may be gaseous in
its virgin reservoir state but is liquid at the conditions under which its
volume is measured or estimated;

 
 
-1-

--------------------------------------------------------------------------------


 

 
(d)
"Crude Oil" means a mixture mainly of pentanes and heavier hydrocarbons (whether
or not contaminated with sulphur compounds) that is recovered or recoverable at
a well from an underground reservoir and that is liquid at the conditions under
which its volume is measured or estimated and includes all other hydrocarbon
mixtures so recovered except Natural Gas and Condensate;

 

 
(e)
"Current Market Value" means the price received by the Grantor at the Point of
Measurement for its share of Petroleum Substances produced and marketed from, or
pursuant to a scheme of pooling or unitization allocated to, the Lands which
price shall not be less than that which the Grantor would have received at the
point of sale in an arm's length transaction if acting as a reasonably prudent
operator having regard to the current market prices, availability to market and
economic conditions of the petroleum industry generally;

 

 
(f)
"Lands" means the lands set out in Schedule “A” under the heading “Lands”;

 

 
(g)
"Leases" means the leases set out in Schedule “A” under the heading “Leases”,
including any extensions, renewals, variations or replacements of such leases
insofar as they relate to the Lands;

 

 
(h)
"Natural Gas" means Raw Gas or marketable gas as the context so requires, and as
those terms are defined in the Oil and Gas Conservation Act, R.S.A. 2000, C.
O-6, as amended;

 

 
(i)
"Overriding Royalty" means the percentage gross overriding royalty as reserved
in this Agreement in favour of the Owner, more particularly described in the
clause entitled "Overriding Royalty" in this Agreement;

 

 
(j)
"Petroleum Substances" means any of Crude Oil, Condensate, crude bitumen and
products derived therefrom, synthetic crude oil, petroleum, Natural Gas, natural
gas liquids, and any and all other substances related to any of the foregoing,
whether liquid, solid or gaseous, and whether hydrocarbons or not, including
without limitation sulphur;

 

 
(k)
"Point of Measurement" means the point of sale in the case of all Petroleum
Substances;

 

 
(l)
"Raw Gas" shall have the meaning ascribed to such term in the Oil and Gas
Conservation Act, R.S.A. 2000, C. O-6, as amended;

 

 
(m)
"Regulations" means all statutes, laws, rules, orders and regulations in effect
from time to time and made by governments or governmental boards or agencies
having jurisdiction over the Lands and over the operations to be conducted
thereon.


-2-

--------------------------------------------------------------------------------

 


2.  
SCHEDULES

 
The following Schedules are attached hereto and made part of this Agreement:
 

 
(a)
Schedule "A" which describes the Leases and the Lands; and

 

 
(b)
Schedule "B" which is the Assignment Procedure.

 
3.
OVERRIDING ROYALTY

 

 
(a)
Quantification Of Overriding Royalty

 
The Grantor hereby grants to the Owner a non-convertible absolutely gross
overriding royalty, which shall comprise an interest in the Petroleum Substances
within, upon and under the Lands. The gross volume of Petroleum Substances
comprising the Overriding Royalty shall be quantified as follows:
 

 
(i)
for Crude Oil: fifty percent (50%) of the gross monthly production of Crude Oil
produced from each well on the Lands classified by the appropriate regulatory
authority as an oil well (excluding basic sediment and water); and

 

 
(ii)
for Natural Gas: fifty percent (50%) of the gross monthly production of Natural
Gas produced from each well on the Lands classified by the appropriate
regulatory authority as a gas well; and

 

 
(iii)
for all other Petroleum Substances: fifty percent (50%) of the gross monthly
production thereof produced from each well on the Lands.

 
For the purpose of determining the Overriding Royalty payable to the Owner, the
percentages in paragraphs (a), (b) and (c) of this clause, as the case may be,
shall be multiplied by the percentage working interest in the Petroleum
Substances held by the Grantor immediately before this Agreement came into
effect.
 
The Grantor hereby charges its interest in the Lands and the Leases with payment
of the Overriding Royalty which shall be a covenant running with and binding the
Grantor’s interest in the Lands and the Leases.
 

 
(b)
Petroleum Substances Used For Operations

 
Petroleum Substances that the Grantor may reasonably consider to be necessary
for the Grantor's operations on the Lands for the production, treating,
processing and storing of Petroleum Substances shall be exempt from the payment
of the Overriding Royalty. Any Overriding Royalty exemption as aforesaid shall
be restricted to that portion of production used as fuel for heaters, treaters,
compressors, separators, instruments and similar equipment required to produce
Petroleum Substances. The Petroleum Substances so used may be deducted from
gross monthly production by the Grantor in quantifying the Overriding Royalty
payable to the Owner under the preceding subclause. The Grantor shall not be
granted any Overriding Royalty exemption from the production of Petroleum
Substances used for reservoir injection or pressure maintenance, secondary and
heavy oil recovery or upgrading schemes, or fuel and/or feedstock for any gas
plant, refinery, satellite or multi-well battery.
 
 
-3-

--------------------------------------------------------------------------------


 

 
(c)
Separate Quantification For Crude Oil

 
If the Grantor completes any well on the Lands in more than one zone producing
Crude Oil and production therefrom is segregated and accounted for separately in
accordance with the appropriate regulations, the Overriding Royalty shall be
quantified separately for each producing zone rather than for the total
production from such well, less only those charges permitted herein.
 
4.
OVERRIDING ROYALTY NOT TAKEN IN KIND

 

 
(a)
Payments Made to Owner Monthly

 
When and to the extent that the Owner is not taking its share of Petroleum
Substances in kind, every sale of Petroleum Substances produced from the Lands
by the Grantor shall include the Owner's Overriding Royalty share thereof. The
Grantor shall remit to the Owner all monies accruing to the Owner on account of
the Overriding Royalty on or before the twenty-fifth (25th) working day
following the calendar month next following the calendar month in which such
Petroleum Substances were sold.
 

 
(b)
Monthly Statements Provided to Owner

 
The Grantor shall enclose with each monthly payment to the Owner the following
information:
 

 
(i)
a statement showing the quantity and kind of the Petroleum Substances produced,
saved and sold from the Lands in the immediately preceding calendar month and
the Current Market Value thereof, together with a calculation of the Overriding
Royalty for such immediately preceding calendar month; and

 

 
(ii)
if requested, a copy of the Grantor's governmental production statement for the
month for which the Overriding Royalty is calculated and, with respect to Crown
leases, a copy of the Crown royalty statement. Any information contained in such
governmental production statement or Crown royalty statement need not be
repeated in the Grantor's statement to the Owner.

 

 
(c)
Permitted Deductions

 
To the extent that the Owner does not take its Overriding Royalty share of
Petroleum Substances in kind, as hereinafter provided, the Overriding Royalty
shall be paid on the Current Market Value of the Petroleum Substances without
any deductions whatsoever.
 

 
(d)
Petroleum Substances Sold at Less Than Current Market Value

 
If any Petroleum Substances are sold at less than Current Market Value in any
transactions (including those transactions which are not at arm's length or any
transactions involving any arrangement from which the Grantor obtains a
collateral advantage in consideration of the reduced price), the gross proceeds
of the sale of such Petroleum Substances shall, for the purposes of calculating
the Overriding Royalty share thereof, not be less than the Current Market Value
of those Petroleum Substances when produced from the Lands.
 
 
-4-

--------------------------------------------------------------------------------


 
5.
OVERRIDING ROYALTY TAKEN IN KIND

 

 
(a)
Notice to Grantor

 
The Owner shall have the right to take in kind the Owner's share of Petroleum
Substances. Such right may be exercised separately with respect to Crude Oil,
Raw Gas, individual Natural Gas liquids, Condensate, marketable gas or any other
individual Petroleum Substance. In the case of Crude Oil and Condensate, such
right shall only be exercised on a minimum of forty-five (45) days notice to the
Grantor. In the case of all other Petroleum Substances such right shall only be
exercised on two (2) months notice to the Grantor. If the Owner, however,
signifies in writing its consent to the sale of any of the Owner's share of
Petroleum Substances under a contract made by the Grantor providing for a
minimum term in excess of the said respective notice periods, the Owner's right
to take in kind any Petroleum Substances subject to such contract shall be
suspended during the term of such contract. The Owner may cease to take in kind
any Petroleum Substances upon giving the Grantor the same minimum notice as
required in order to permit the Owner to take such Petroleum Substances in kind
as aforesaid. The right to take in kind or to cease to take in kind may be
exercised from time to time subject only to the foregoing provisions of this
subclause.
 

 
(b)
Grantor's Responsibilities

 
When the Owner is taking in kind any of the Owner's share of Petroleum
Substances other than Raw Gas, the Grantor shall in respect to Crude Oil and at
no cost to the Owner, remove basic sediment and water therefrom in accordance
with good oilfield practice so that pipeline specifications in that regard will
be met, and the Owner shall also have the right to use free of charge a
proportionate share of the Grantor's lease tankage and storage facilities to
store a maximum of ten (10) days accumulation of the Owner's share of such
Petroleum Substances. In respect to Crude Oil and Condensate the Grantor shall
deliver the same to the Owner, or its nominee, at the tank outlets in accordance
with usual and customary pipeline and shipping practice, free and clear of all
charges whatsoever. Grantor shall deliver Owner's share of Raw Gas to the Owner
or its nominee at the Point of Measurement. In any event, the Owner shall not be
responsible for any costs whatsoever, including without limitation the costs of
gathering, compressing, transporting, treating and processing such Raw Gas
whether or not the Grantor or an Affiliate owns such facilities.
 
6.
RIGHT TO AUDIT

 

 
(a)
Examination Of Records

 
The Owner shall have the right to audit the records of the Grantor insofar as
they relate to any matter or items required to determine the accuracy of any
statements or payments with respect to the Overriding Royalty. The books,
records, vouchers and accounts maintained by the Grantor shall be open to
inspection at all reasonable times during business hours by an officer, agent,
employee or other person appointed or authorized by the Owner, in writing, to
examine the same.
 
 
-5-

--------------------------------------------------------------------------------


 

 
(b)
Discrepancies

 
Any payment made or statement rendered by the Grantor hereunder which is not
disputed by the Owner on or before the last day of the twenty-sixth (26th) month
following the end of the calendar year of the month for which such statement or
payment was rendered shall be deemed to have been correct.
 

 
(c)
Right To View Operations

 
The Owner shall also have the right (which may be exercised through servants or
agents) to enter at its sole cost, risk and expense upon the Lands at all
reasonable times to gauge tanks, check the quantities of Petroleum Substances in
storage, witness tests and otherwise view operations on the Lands.
 
7.
RATEABLE PRODUCTION

 
The Grantor shall, subject to the clause entitled "Overriding Royalty Taken In
Kind", make every reasonable endeavour within its legal authority to market any
of the Petroleum Substances produced or capable of being produced from the Lands
rateably with any other similar substances produced from any lands within the
same pool in which the Grantor or any Affiliate has an interest and further the
Grantor covenants that it will not discriminate against the Petroleum Substances
produced or capable of being produced from the Lands in the production and
marketing of the same.
 
8.
RIGHT TO COMMINGLE

 
The Grantor shall have the right to commingle Petroleum Substances produced from
the Lands with Petroleum Substances produced from other lands, provided methods
acceptable to the Owner are used to determine the proper measurement of
individual well production. Where governmental regulations or orders require
segregated production tests of individual wells at intervals not greater than
two months, such tests will be deemed acceptable to the Owner under this clause
and no further tests will be required.
 
9.
POOLING

 
The Grantor shall have the right to pool any portion of the Lands forming less
than a spacing unit for the production of Petroleum Substances with lands other
than the Lands in order to form a complete spacing unit for the production of
Petroleum Substances. Unless otherwise agreed to in writing by the Owner or
ordered by governmental authority, such pooling will be on a surface acreage
basis; that is, the production of Petroleum Substances from the well on the
pooled lands comprising the spacing unit shall be divided between the Lands and
the other lands in such spacing unit in the proportion that the number of acres
of the Lands in such spacing unit is to the number of acres of the other lands
in such spacing unit.
 
 
-6-

--------------------------------------------------------------------------------


 
 
10.
UNITIZATION

 
The Grantor shall not include the Lands or any part thereof in any voluntary
plan of unitization comprising more than one spacing unit without the written
consent of the Owner. The execution by the Owner of the applicable unit
agreement shall be deemed to be consent to such unitization under this clause.
 
11.
SURRENDER

 

 
(a)
Grantor to Keep Leases in Good Standing

 
The Grantor shall pay all rentals, royalties, taxes and charges payable under
the provisions of the Leases or with respect to the Lands and the production
therefrom, either directly or by reimbursing the Owner, and shall keep the
Leases in good standing until surrender thereof as herein provided for and shall
not allow the Leases to terminate or become subject to forfeiture.
 

 
(b)
Notice Obligations On Surrender

 
The Grantor shall not surrender any portion of the Lands without giving notice
of such proposed surrender in writing (hereinafter called "the Surrender
Notice") to the Owner at least sixty (60) days before the next ensuing
anniversary date of the lease covering the lands or interest therein which it
proposes to surrender. Within thirty (30) days after receipt of the Surrender
Notice, the Owner may elect in writing to acquire such interest and if it does
so the Grantor shall, without warranty, forthwith transfer or assign such
interest to the Owner. The Overriding Royalty shall thereafter cease to be
payable with respect to the interest so assigned to the Owner. If the Owner
fails to make the election as provided for herein, the Grantor may surrender the
lands specified in the Surrender Notice.
 

 
(c)
Surrender Subject To Forfeiture

 
If the Grantor proposes to surrender any portion of the Lands to avoid an
obligation to drill a well, the provision for notice and assignment in the
preceding subclause shall apply, mutatis mutandis, provided that the assignment,
if requested by the Owner, shall be of the entire interest which is subject to
forfeiture by reason of the failure to drill such well and the surrender notice
shall be given not less than sixty (60) days before the well must be commenced
to meet the obligation.
 

 
(d)
Owner to Assume Rights and Obligations

 
Upon the Owner electing to acquire the interest to be surrendered as set forth
herein, the Owner shall assume all rights and obligations of the Grantor with
respect to the interest assigned, including indemnification of the Grantor,
which rights, obligations and indemnification accrue from and after the
effective date of such assignment. The effective date of such assignment shall
be the date upon which Owner elected to acquire the subject interest as provided
herein.
 

-7-

--------------------------------------------------------------------------------

 



 
12.
ASSIGNMENT 

 

 
(a)
Assignment Procedure

 
The CAPL 1993 Assignment Procedure (the "Assignment Procedure"), attached hereto
as Schedule "B", is made part of this Agreement and the Agreement is amended to
the extent necessary to give effect to the Assignment Procedure. Effective from
and after the date hereof, the Assignment Procedure shall govern and replace any
requirement for the use of, or entitlement of a party to request, an Assignment
and Novation Agreement (as defined in the Assignment Procedure). If there is a
conflict between the Assignment Procedure and the provisions of this Agreement
or any other schedule to this Agreement, the Assignment Procedure shall prevail.
The Assignment Procedure shall apply with respect to any assignment of an
interest in the Agreement. Notwithstanding clause 2.02 of the Assignment
Procedure, no provision of the Assignment Procedure shall be construed so as to
make the Assignee responsible for any obligation or liability which has arisen
or accrued prior to the Transfer Date (as defined in the Assignment Procedure).
 

 
(b)
Nomination Of Assignee

 
If the Owner transfers, assigns or otherwise disposes of any part of its
interest hereunder to more than one party, it shall ensure that one of the
parties to whom such disposition is made shall be nominated to receive the
payment of the Overriding Royalty on behalf of all such parties and until
written notice of such nomination is received by the Grantor, the Grantor shall
be entitled to continue to make payments of the Overriding Royalty to the Owner.
 

 
(c)
Assignment by Grantor

 
If the Grantor disposes, in any manner whatsoever, of its interest in this
Agreement, the Lands, the Leases or any portion or portions thereof, it shall at
all times continue to be bound by the provisions of this Agreement as if there
had been no assignment, until such time as the Owner shall have been served with
a document reflecting the assignment. Such assignment document shall be
accompanied by a written undertaking by the Assignee, directly enforceable by
the Owner, to perform and be bound thereafter by all of the provisions of this
Agreement to the same extent and degree, with respect to the interest which has
been assigned to it, as it would have been had it been a party to this Agreement
in the place of the Grantor.
 
13.
LIABILITY AND INDEMNITY

 

 
(a)
Grantor's Responsibility

 
The Grantor shall:
 

 
(i)
be liable to the Owner for all losses, costs, damages and expenses whatsoever
(whether contractual or tortious) which the Owner may suffer, sustain, pay or
incur; and in addition,

 
 
-8-

--------------------------------------------------------------------------------


 

 
(ii)
indemnify and hold harmless the Owner and its directors, officers, agents and
employees against all actions, causes of action, proceedings, claims, demands,
losses, costs, damages and expenses whatsoever which may be brought against or
suffered by the Owner, its directors, officers, agents and employees or which
they may sustain, pay or incur;

 
insofar as they are either a direct result of or directly attributable to any
act or omission (whether negligent or otherwise) of the Grantor with respect to
operations or activities conducted by it or on behalf of it.
 
14.
CONFIDENTIAL INFORMATION

 

 
(a)
Confidentiality Requirement

 
Except as provided herein, all data and information of any nature acquired by
the parties from any operations pursuant to this Agreement, or supplied by one
party to the other pursuant hereto, shall be for the sole and exclusive use and
benefit of the parties hereto unless the parties agree to the dissemination of
such information or unless a party hereto is required to give such information
to any governmental department, body or agency, or any recognized association
within the petroleum industry, of which it is a member, that engages in the
exchange of factual information relating to the type of operations contemplated
by this Agreement. In no event shall information of any type or character
relating to wells drilled on a confidential basis to the parties be disclosed.
 

 
(b)
Disclosure To Affiliates

 
The provisions of this clause shall not apply to disclosures to Affiliates
provided that such Affiliates agree to be bound by the terms of this clause.
 
15.
LIEN

 

 
(a)
Owner's Lien

 
The Owner shall be entitled to and shall have a first and paramount lien upon
the Grantor's share of all Petroleum Substances from time to time produced from
the Lands to secure the payment of the Overriding Royalty. Such lien shall not
operate to release the Grantor from personal liability for monies due to the
Owner. Such lien shall not attach to the Grantor's share of Petroleum Substances
sold or otherwise disposed of from the Lands, but immediately upon default
occurring in payment by the Grantor of monies payable to the Owner such lien
shall operate as an assignment to the Owner of the consideration thereafter
payable to the Owner for the Petroleum Substances sold, up to the amount owed to
the Owner and not so paid by the Grantor.
 

 
(b)
Service of Agreement to Constitute Authority

 
Service of a copy of this agreement upon any purchaser of Petroleum Substances
together with written notice from the Owner shall constitute written
authorization on the part of the Grantor for such purchaser to pay the Owner the
proceeds from any sale or sales of the Grantor's share of Petroleum Substances,
up to the amount owed to the Owner by the Grantor, and such purchaser is
authorized to rely solely upon the statement of the Owner as to the amount owed
to the Owner by the Grantor.
 
 
-9-

--------------------------------------------------------------------------------


 

 
(c)
Proof Of Default

 
The books and records kept by the Owner shall constitute written proof of the
existence of such default, although no purchaser shall be obliged to examine the
same before acting upon such notice of default.
 
16.
WELL INFORMATION

 

 
(a)
Information To Owner

 
The Grantor shall, with respect to each well drilled or being drilled (or
reworked, deepened or plugged back) on the Lands:
 

 
(i)
give the Owner notice, not later than forty-eight (48) hours before the date of
spudding the well, that the Grantor proposes to drill the well, and promptly
give the Owner notice when actual drilling operations have commenced on the
well;

 

 
(ii)
during the drilling of the well, furnish the Owner with daily drilling and
geological reports, access to all cores taken, immediate advice of any porous
zones with showings of Petroleum Substances encountered and, if requested, a
complete set of washed samples of the cuttings of the formations penetrated, if
available;

 

 
(iii)
permit the Owner to have a representative present to witness and observe the
test of all such porous zones and, at the Owner's risk, give derrick floor
privileges to the Owner's designated agent or employee; and

 

 
(iv)
provide the Owner promptly with all information relative to mud samples and
drill stem test fluid samples, copies of all drill stem tests and service
reports thereon, copies of pressure charts and copies of all logs run in the
well, together with a copy of the completion report including the details and
results of all production tests carried out with respect to the well.

 

 
(b)
Suspension Of Information

 
The provisions of the preceding subclause shall not apply where the Grantor is
drilling a well to obtain information to assist it in bidding for lands posted
for sale by any governmental authority. In such case, it shall not be necessary
to deliver the information to the Owner until fourteen (14) days after the sale
has been held.
 
17.
RELEASE

 
In the event that the Cold Flow Energy ULC (“Cold Flow”) satisfies its
obligations under those certain promissory notes delivered by Cold Flow to the
Grantor on the date hereof in the original purchase amounts of $1,500,00,
$1,000,000 and $1,500,000 and respectively expiring on June 30, July 30 and
August 30, 2007, this Agreement, all rights granted to the Owner hereunder, and
the Overriding Royalty shall terminate and have no further force and effect. In
addition, the Owner covenants to discharge all security registrations against
the Grantor and its assets, including without limitation any such registrations
relating the Overriding Royalty.
 
 
-10-

--------------------------------------------------------------------------------



 
18.
NOTICES

 

 
(a)
Service of Notices

 
Whether or not so stipulated herein all notices, communications and statements
(herein called "notices") required or permitted hereunder shall be in writing.
Any notice to be given hereunder shall be deemed to be served properly if served
in any of the following modes:
 

 
(i)
personally, by delivering the notice to the party on whom it is to be served at
that party's address for service, which notice shall be deemed received by the
addressee when actually delivered as aforesaid, if such delivery is during
normal business hours; provided that if a notice is not delivered during the
addressee's normal business hours, such notice shall be deemed to have been
received by such party at the commencement of the next ensuing business day
following the date of delivery;

 

 
(ii)
by telefascimile (or by any other like method by which a written and recorded
message may be sent) directed to the party on whom it is to be served at that
party's address for service, which notice shall be deemed received by the
respective addressees thereof: (i) when actually received by them, if received
within normal business hours; or (ii) at the commencement of the next ensuing
business day following transmission thereof, if such notice is not received
during such normal business hours; or

 

 
(iii)
by mailing it first class (air mail if to or from a location outside Canada)
double registered post, postage prepaid, directed to the party on whom it is to
be served at that party's address for service, which notice shall be deemed to
be received by the addressee at noon, local time, on the earlier of the actual
date of receipt or the fourth (4th) day (excluding Saturdays, Sundays and
statutory holidays) following the mailing thereof; provided that, if postal
service is interrupted or operating with unusual or imminent delay, notice shall
not be served by such means during such interruption or period of delay.

 
For notice periods of forty-eight (48) hours or less, the applicable notice
shall be given in accordance with paragraph (a) or (b) of this subclause.
 

 
(b)
Addresses For Notices

 
The address for service of notices hereunder of each of the parties shall be as
follows:


The Grantor:
       
Peace Oil Corp.
   
c/o Cold Flow Energy, ULC
   
12220 El Camino Real, Suite 410
   
San Diego, CA
   
92130
   
Fax: (858) 704-5011
     

 
-11-

--------------------------------------------------------------------------------


 
The Owner:
       
[Newco]
 
 
c/o Burstall Winger LLP
   
1600, 333 - 7th Avenue S.W.
   
Calgary, Alberta
   
T2P 2Z1
   
Fax: (403) 233-2131

 

 
(c)
Right To Change Address

 
Any party may change its address for service by notice to the other parties.
 
19.
MISCELLANEOUS

 

 
(a)
Development of Lands

 
Nothing in this Agreement is to be construed as an express or implied covenant
by the Grantor to develop the Lands.



 
(b)
Perpetuities

 
Notwithstanding anything contained in this Agreement, any right under this
Agreement of a party to acquire any interest from another party shall terminate
not later than the expiration of twenty-one (21) years after the death of the
last surviving descendant now living of Her Majesty Queen Elizabeth II.
 

 
(c)
Parties To Do All Further Acts

 
The parties hereto shall from time to time and at all times do all such further
acts and execute and deliver all such further deeds and documents as shall be
reasonably required in order fully to perform and carry out the terms of this
Agreement.
 

 
(d)
No Waiver Except In Writing

 
No waiver by any party hereto of any breach of any of the covenants, conditions
or provisos herein contained shall be effective or be binding upon another party
unless the same be expressed in writing, and any waiver so expressed shall not
limit or affect its right with respect to any other or future breach.
 

 
(e)
Time Of Essence

 
Time is of the essence of this Agreement.
 

 
(f)
Headings

 
The headings of the clauses of this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 

 
(g)
Counterpart Execution

 
 
-12-

--------------------------------------------------------------------------------


 
This Agreement may be executed in counterpart and all executed counterparts
together all constitute one agreement.
 
IN WITNESS WHEREOF the parties have executed this Royalty Agreement as of the
year and date first above written.




1304146 ALBERTA LTD.
 
PEACE OIL CORP.
     
Per:
 /s/ signature

--------------------------------------------------------------------------------

 
Per:
 /s/ David Perez 

--------------------------------------------------------------------------------





-13-

--------------------------------------------------------------------------------


 
This is Schedule "A" attached to and forming part of a Royalty Agreement made as
of the ___ day of February, 2007 between 1304146 Alberta Ltd. and Peace Oil
Corp.

--------------------------------------------------------------------------------





LEASES
LANDS
GRANTORS INTEREST
OS7405120334
 
Twp 89, Rge 8 W5
Sections 1-3, 10-15
 
30.0%
 
OS7405120335
 
Twp 89, Rge 8 W5
Sections 4-9, 16-18
 
30.0%
 
OS7405120336
 
Twp 89, Rge 8 W5
Sections 19-21, 28-33
 
30.0%
 
OS7405120337
 
Twp 89, Rge 8 W5
Sections 22-27, 34-36
 
30.0%
 
OS7405120339
 
Twp 89, Rge 10 W5
Sections 1-3, 10-15
 
30.0%
 
OS7405120340
 
Twp 89, Rge 10 W5
Sections 22-27, 34-36
 
30.0%
 
OS7406020462
 
Twp 88, Rge 08 W5
 
Sections 04-09, 16-18
 
30.0%
 
OS7406020463
 
Twp 88, Rge 08, W5
Sections 19-21, 28-33
 
30.0%
 
OS7406020464
 
Twp 88, Rge 09 W5
Sections 01-03, 10-15
 
30.0%
 
OS7406020467
 
Twp 88, Rge 09 W5
Sections 22-27, 34-36
 
30.0%
 
OS7406020465
 
Twp 88, Rge 09 W5
Sections 04-09, 16-18
 
30.0%
 
OS7406030666
 
Twp 88, Rge 07 W5
Sections 22-27, 34-36
 
30.0%
 
OS7406030667
 
Twp 89, Rge 07 W5
Sections 01-03, 10-15
 
30.0%
 
OS7406030668
 
Twp 89, Rge 07 W5
Sections 04-09, 16-18
 
30.0%
 
OS7406060674
 
Twp 87, Rge 11 W5
Sections 19-21, 28-33
 
30.0%
 





-14-

--------------------------------------------------------------------------------


 
This is Schedule "B" attached to and forming part of a Royalty Agreement made as
of the ___ day of February, 2007 between 1304146 Alberta Ltd and Peace Oil Corp.

--------------------------------------------------------------------------------


1993 CAPL Assignment Procedure
 
 
 
-15-